John D. Bennett, S.
The application for compromise of an action for wrongful death is approved. In this application, the accident causing the death having occurred in New Jersey, the substantive law of that jurisdiction is applicable (Loucks v. Standard Oil Co., 224 N. Y. 99; Matter of Smulowits, 208 Misc. 1078).
On the facts presented the court finds that the parents of the decedent are the only persons entitled to share in the proceeds, and that they have established their dependency under the New Jersey statutes (N. J. S. A., § 2A:31-4) as such statute has been interpreted by the courts in New Jersey (Carianni v. Schwenker, 38 N. J. Super. 350).
The attorneys’ fees are allowed in the amount requested and are for all services rendered, including the signing of the decree to be submitted herein and implementation thereof.
Settle decree on five days’ notice.